Title: General Orders, 1 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Sunday Decr 1st 1782
                            Parole Torrington
                            Countersigns Underwood,
                            Wakefield
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Greaton, Majr Fish.
                            
                            
                                For duty tomorrow
                                
                                3d Massachusetts regiment.
                            
                        
                        Brigadier General Patterson is appointed to the command of the first Massachusetts brigade, the other
                            brigades in that line are to be commanded by the senior Colonel in each.
                    